In an action for a divorce and ancillary relief, the defendant husband appeals from an amended judgment of the Supreme Court, Richmond County (Felig, J.), dated April 8, 1986, which, inter alia, granted the plaintiff wife a divorce on the ground of cruel and inhuman treatment.
Ordered that the amended judgment is affirmed, with costs.
After hearing the conflicting testimony of the parties, the trial court found that the defendant husband had engaged in a course of cruel and inhuman treatment of the plaintiff wife rendering continued cohabitation unsafe and improper. In so finding, the court necessarily credited the plaintiff’s testimony *684as to several incidents of violence by the defendant against her, and necessarily rejected the defendant’s denial of those incidents. This determination was well within the domain of the trial court (see, Brady v Brady, 64 NY2d 339), and we perceive no basis upon which to disturb it. Weinstein, J. P., Rubin, Kunzeman and Kooper, JJ., concur.